SYonathan Sper Grossroad, ower

Attorney at Bau 80-02 Hew Gardens Road, Suite +316, Hew Gardens, NY. 11415
_— (218) 520-1010
of Counsel Fax No. (718) 575-9842
Sfephen TF Fein juanplata@ aol. com
Sennijer Beinert

Paul C. Herson
April 9, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:

As Your Honor will recall, a date has been set down for
oral argument to take place on April 24, 2019 at 4:30 PM on certain
discovery disputes.

That is the day I will be starting a one week vacation to
Barbados and my flight is set for the morning that day. The flight
was booked some time ago and it was pointed out to me today that I
was going to be away starting that day. I have spoken to counsel for
the defendant to obtain his consent to ask the Court to reschedule the
appearance that day and he has kindly given his consent.

el -have been talking ina
e disputes.

In the meantime co
continuing effort to try to res¢

       

IS/eb
